 Case: 1:04-cr-00464 Document #: 2806 Filed: 10/02/20 Page 1 of 4 PageID #:14328



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


United States of America                      )
                                              )
                                              )
        v.                                    ) No. 04 CR 464-5
                                              )
                                              )
                                              )
Melvin Herbert,                               )
                                              )
             Defendant.                       )
                                              )

                      Memorandum Opinion and Order

        Melvin Herbert is among the high-ranking members of the Black

Disciples (“BD”) street gang seeking relief pursuant to the First

Step Act from hefty sentences they received in 2006 and 2007 for

their    leadership   roles    in   a    vast     and   long-running    narcotics

conspiracy.     Herbert,      who       was     sentenced    to   310     months’

incarceration, asks me to lop off nearly half of his custodial

sentence and reduce it to time served. For the reasons explained,

I deny that request but grant a reduction in his sentence to a

term of 250 months.

        Mr. Herbert is eligible First Step Act relief because he was

convicted on a plea of guilty to Count I of the superseding

indictment, which charged the “covered offense” of a conspiracy to

distribute drugs that included crack cocaine. See United States v.

Shaw, 957 F.3d 734, 735 (7th Cir. 2020) (statute of conviction,
 Case: 1:04-cr-00464 Document #: 2806 Filed: 10/02/20 Page 2 of 4 PageID #:14329



not offense conduct, determines eligibility); see also United

States v. Hudson, No. 19-2075, 2020 WL 4198333, at *3 (7th Cir.

July 22, 2020) (defendant convicted of multi-object conspiracy

involving    crack   was   eligible    for   relief        where   the   resulting

sentence incorporated crack offense). I thus look to the “familiar

framework” of 18 U.S.C. § 3553(a) to decide whether to grant

discretionary relief. Shaw, 957 F.3d 741.

     Mr. Herbert had an extensive criminal history at the time of

his sentencing, warranting a criminal history category of VI.

Considering Mr. Herbert’s background and characteristics, I found

that he had an exceptionally difficult childhood, with a father

who died before his birth and a mother who was addicted to heroin.

Lacking adult role models or a supportive family environment, Mr.

Herbert grew up on the streets, where he never learned to read or

write, joined the BDs in his teens, and held little to no lawful

employment prior to his incarceration. While I considered Mr.

Herbert’s lack of family or community support in mitigation at his

sentencing, these same factors make me reluctant to release him

back into the community after serving only about half of his

sentence. It is true that Mr. Herbert has taken some courses and

participated    in   prison    programming       in   an    effort    to   develop

productive    life   skills,    but   he   has    also     accumulated     several

disciplinary    infractions      during    his   period      of    incarceration,

including for threatening or violent behavior. See Def.’s Grp.

                                       2
 Case: 1:04-cr-00464 Document #: 2806 Filed: 10/02/20 Page 3 of 4 PageID #:14330



Exh. 1 at pp. 13720 (08-02-2018 for stalking) and 13721 (11-13-

2012 assaulting without serious injury and disruptive behavior).

Moreover, Mr. Herbert does not appear to have a stable release

plan, and indeed, it is unclear where he intends to live. Although

Mr. Herbert’s attorney states that one of his daughters has agreed

to welcome him into her home, he points to no evidence in the

record to support that statement.

     Mr. Herbert’s conduct in connection with the conspiracy to

which he pled guilty was extremely serious. In addition to being

accountable for the sale of massive quantities of drugs, Mr.

Herbert conducted or participated in meetings in which gang members

were disciplined for violating gang rules. At these meetings, it

was decided that gang members who failed to follow orders, stole

drugs or drug proceeds, or cooperated with law enforcement, for

example, would be fined, beaten, shot, or killed. United States v.

White, 582 F.3d 787, 794 (7th Cir. 2009).

     Further, unlike Mr. Herbert’s co-defendants who agreed to a

specific sentence pursuant to Fed. R. Crim. Pro. 11(c)(1)(c) in

exchange for cooperation, were nearing the end of their custodial

sentences at the time they sought relief under the First Step Act,

and/or     made     substantial       rehabilitative        progress       while

incarcerated, Mr. Herbert entered a blind plea, is years away from

his projected release date, and appears to have made only modest

progress. Still, Mr. Herbert has spent roughly sixteen years in

                                       3
 Case: 1:04-cr-00464 Document #: 2806 Filed: 10/02/20 Page 4 of 4 PageID #:14331



prison, is now in his 50s, and his disciplinary record in prison

shows no incidents since August of 2018.

     In view of all of the foregoing factors, and serve the

interests of punishment and deterrence while avoiding unwarranted

sentencing disparities between Mr. Herbert co-defendants who                were

similarly situated to him in some respects, I conclude that a

reduced custodial sentence of 250 months is appropriate. His

sentence otherwise remains unchanged.



                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: October 2, 2020




                                       4
